Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 3, 2022

                                      No. 04-22-00161-CR

                                    Brandon Joshua VIGIL,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the 454th Judicial District Court, Medina County, Texas
                              Trial Court No. 20-06-13648-CR
                       Honorable Daniel J. Kindred, Judge Presiding


                                        ORDER
         After we granted Appellant’s first and second motions for extension of time to file the
brief, Appellant’s brief was due on July 27, 2022. See TEX. R. APP. P. 38.6(d). After the twice-
extended due date, Appellant filed a third motion, which sought a five-day extension of time to
file the brief, and the brief.
       Appellant’s motion is granted; the brief is deemed timely filed.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2022.



                                                    _________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court